The Court
(Thruston, J., contra,)
gave the instruction as prayed by Mr. Brent.
And, at the prayer of Mr. Coxe, for the defendant, further instructed them, in effect, that, if Wilkes, being the owner of the petitioner, came to reside here as a sojourner, and while so being a sojourner, brought the petitioner here, and died, and the defendant, since his death, has been prevented by the institution of this suit from carrying the petitioner out of the district, he is not entitled to freedom by reason of his being so brought in.
Verdict for the petitioner.